Exhibit 10.2

 

Description of long-term performance incentives under the National Fuel Gas
Company Performance Incentive Program

 

On May 10, 2006, the Compensation Committee (the “Committee”) of the Board of
Directors of National Fuel Gas Company (the “Company”) approved long-term
performance incentives under the National Fuel Gas Company Performance Incentive
Program (the “Program”). The Committee established levels of performance at
which 50%, 100%, 150% and 200% of the Target Incentive will be payable, as set
forth below. For performance levels between established levels, a portion of the
Target Incentive will be payable as determined by mathematical interpolation.

 

The Committee designated a Performance Period of October 1, 2005 to September
30, 2008. The Performance Condition is the Company’s total return on capital as
compared to that of a group of peer companies. Payment will be made in
accordance with the Program if the Company achieves performance as detailed
below:

 

 

National Fuel Rank as a Percentile of Peer Group

Percentage of
Target Incentive
Paid

 

 

 

 

 

 

Less than 45.01%

0%

 

 

45.01%

50.00%

 

 

60.00%

100.00%

 

 

75.00%

150.00%

 

 

100.00%

200.00%

 

 

 

 

 

 

For the October 1, 2005 to September 30, 2008 Performance Period, the Committee
approved the following Target Incentives for the following executive officers of
the Company: P. C. Ackerman, $650,000; D. F. Smith, $375,000; R. J. Tanski,
$250,000; A. M. Cellino, $85,000; J. R. Pustulka, $85,000; J. D. Ramsdell,
$85,000; P. M. Ciprich, $85,000; K. M. Camiolo, $30,000; and D. L. DeCarolis,
$30,000.

 

 

 

 

 